Title: To George Washington from Lund Washington, 28 January 1778
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Janry 28th 1778

Yours of the 9th Inst. came to hand yesterday The Trees Shall all be planted agreeable to your Wishes It has so hapned that Triplett as yet has not signd a Bond for the Conveyance of the Land which he has agreed to let you have, notwithstandg I apply to him every Week—he cannot fix on what he will have more than an equal Number of Acres—he thinks his Land of more Value than yours, I pressd him to say What I must give him, told him I was anxious to inform you that there was an End to the Bargain, and haveg now by Mrs Washington a good opportunity to do so, he promised he woud get Mr McCarty & Mr Chichester to Look over the Land & fix on what they thought shoud be pd as an Equivolent for the differance in Quality, and to give me Notice when they come, & at the same time sign our agreement, but as yet he has given me no notice—Yet I am convince’d he intends to do it, and has no Interested views in putg it off—Still I am at a loss Why it is put off—I have shewn Mr Massey the Bond & agreement which I drew—he says they will be Bindg on Triplett to make you or your Heirs Deeds—but thinks my enterg in to an agreement to compell you to make Triplett Deeds for an Equal Number of Acres will not be Bindg on you, unless I had a Power of Attorney from you—I told him I had several Letters from you, Authoriseg me to make any agreement, as Exchange for that Land—he sd it woud be best to Execute Deeds on Both sides at once—but this I told him cou’d not be done as Triplett was not Satisfy’d with the present Boundry between you and him, John West haveg told him in his life time, that you Claim’d more Land than you had a Right to—therefore I was willing to have such writeg drawn as woud compell you Both to make Deeds hereafter, he then sd What I had wrote woud do, for at any rate if it woud not compell you it wou’d Bind me to make good any damages to Triplett. I will have the matter finishd soon if Possible.

Colo. Stone once offerd me his Land & I believe for 30/ Marryland Currency pr Acre—of this I informd you—Stone after that went into the Army and I have never heard more about it—but will now enquiere more into it. Since I mention’d Becks Land to you—I have since wrote you it was sold—and that before I had the least chance to get it—the owner himself informd me it was for sale, & that he woud take 35/ pr Acre—I told him I woud go and see it within 3 days from that time, and he promised to meet me on the Land, but before the time expired he sold it to another—as he was a Maryland man I suppose he meant that Currency.
You say you have purchased a Coverg Horse the Sooner he gets here the Better—that he may be got in good order—his Blood you say is good—Remember to send his Pedigree and if his Ancesters are of Royal Blood, & he handsome much money may be made by him—Mrs Washington crosses the River to day in order to go to Camp—Captn Thos Triplett attends her there—I fear she will have a bad journey the Roads being Froze—My Lip is not well, tho I think Better than it has been—Mrs Washington will get to Camp as soon perhaps as this Letter—she can answer all your enquirys—our Family Stocks &c., are all well except a few Negroes who are generally Sick—I hope to see you in the month of march between this and then, I will see all your Tennants that I may be able to give you every Satisfaction in your enquierys. Am Dr Sir your Affectionate Servt

Lund Washington

